Citation Nr: 0841640	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  97-26 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
varicose veins of the left leg.

2.  Entitlement to a rating higher than 10 percent for 
hemorrhoids.




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
October 1967 to October 1971.

This appeal to the Board of Veterans' Appeals (Board) 
originated from July 1996 and February 1998 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  

In August 2001, the Board issued a decision denying the 
veteran's claims for higher ratings for his hemorrhoids and 
left leg varicose veins.  He appealed the Board's decision to 
the U. S. Court of Appeals for Veterans Claims (CAVC).  
In January 2003, the CAVC vacated the Board's decision and 
remanded the case to the Board for further development and 
readjudication, taking into consideration matters raised in 
its order.  The CAVC entered judgment in March 2003.  
However, the Secretary of VA appealed the CAVC's decision to 
the U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court).  And in an April 2004 order, granting the 
Secretary's motion, the Federal Circuit Court vacated the 
CAVC's decision and remanded the case to the CAVC for further 
proceedings consistent with Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  In May 2004, the Secretary of VA filed an 
unopposed motion for leave to file a supplemental brief.  On 
that same date, the CAVC received the Secretary's 
supplemental brief.  The CAVC granted the Secretary's motion 
for leave and accepted for filing his supplemental brief.  
But in September 2004, after considering the arguments raised 
in the brief, the CAVC again vacated the Board's August 2001 
decision (to the extent it had denied higher ratings for the 
hemorrhoids and left leg varicosities) and remanded these 
claims to the Board for further development and 
readjudication in compliance with directives specified.  But 
in December 2004, the CAVC's most recent decision was again 
appealed to the Federal Circuit Court, and a stay of the 
proceedings took effect.  Most recently, in March 2008, the 
Federal Circuit Court lifted the stay of the proceedings and 
summarily affirmed the CAVC's September 2004 judgment 
vacating the Board's August 2001 decision.  So this case is 
once again before the Board.

To comply with the Federal Circuit and CAVC mandates, the 
Board in turn is remanding these claims to the RO via the 
Appeals Management Center (AMC).


REMAND

The CAVC's order indicates VA failed to comply with its duty 
to notify under the Veterans Claims Assistance Act of 2000 
(VCAA), specifically as codified at 38 U.S.C.A. § 5103(a), 
since VA did not apprise the veteran of the portion of 
evidence supporting his claims that he must submit and the 
portion VA will obtain for him.  See also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Also on remand, the AMC needs to send the veteran a VCAA 
notice letter apprising him of the disability rating and 
downstream effective date elements of his claims, as required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
As well, the AMC needs to send the veteran a VCAA notice 
letter complying with another recent precedent decision, 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Lastly, since this appeal has been ongoing for several years, 
the Board also finds that another VA examination is needed to 
determine the current severity of the veteran's hemorrhoids 
and left leg varicose veins.  His last VA examination was in 
August 2000, so over eight years ago.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994) (the Court determined the Board 
should have ordered a contemporaneous examination of the 
veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see also Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where record does not adequately reveal current state 
of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.	Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) informing him of the information 
and medical or lay evidence not of record (1) that is 
necessary to substantiate his claims; (2) that VA will 
obtain and assist him in obtaining; and (3) that he is 
expected to provide.  See also 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
and Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

This corrective VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) also must include an 
explanation of the disability rating and downstream 
effective date elements of his claims, as outlined by 
the Court in Dingess/Hartman v. Nicholson, supra.  And 
still additional notice is needed to comply with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

2.	Ask the veteran whether he has received any 
additional treatment for his hemorrhoids and left leg 
varicose veins since the most recent supplemental 
statement of the case (SSOC), issued in December 2000.  
If he has, obtain these additional records.  

3.	Subsequent to obtaining any additional evidence, 
schedule the veteran for an appropriate VA examination 
to assess the current severity of his hemorrhoids and 
left leg varicose veins.  He is hereby advised that 
failure to report for his scheduled VA examination, 
without good cause, may have adverse consequences on 
these claims.  The examination should include any 
diagnostic testing or evaluation deemed necessary.  The 
claims file, including a complete copy of this remand, 
must be made available for review of the veteran's 
pertinent medical history.

4.	Then readjudicate the claims in light of any 
additional evidence.  If the claims are not granted to 
the veteran's satisfaction, send him another SSOC and 
give him an opportunity to respond to it before 
returning the file to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development and to comply with an order of the CAVC.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


